Exhibit 10.29

 

THIRD AMENDMENT TO
PURCHASE AND SALE CONTRACT

 

            THIS THIRD AMENDMENT TO PURCHASE AND SALE CONTRACT (this "Third
Amendment") is made and entered into this 28 day of December, 2010 (the "Third
Amendment Date") by and between CARRIAGE APX, A MICHIGAN LIMITED PARTNERSHIP, a
Michigan limited partnership, having an address at 4582 South Ulster Street
Parkway, Suite 1100, Denver, Colorado 80237 ("Seller") and CARRIAGE HILL
MERIDIAN, LLC, a Michigan limited liability company, having a principal address
at 2502 Lake Lansing Road, Suite C, Lansing, Michigan 48912-3661 ("Purchaser"). 

 

RECITALS:

 

            WHEREAS, Seller and DTN Development Group, Inc., a Michigan
corporation, entered into that certain Purchase and Sale Contract dated October
18, 2010, as amended by that certain First Amendment to Purchase and Sale
Contract dated November 11, 2010, as assigned to Purchaser pursuant to that
certain Assignment of Purchase and Sale Contract dated December 1, 2010, and as
further amended by that certain Second Amendment to Purchase and Sale Contract
dated December 2, 2010 (as amended and assigned, the "Contract"), for certain
real property situated in the County of Ingham, State of Michigan, known as
Carriage Hill Apartments and more specifically described in the Contract (the
"Property"); and

 

            WHEREAS, Seller and Purchaser desire to amend and ratify the
Contract on the terms and conditions set forth below.

 

AGREEMENT:

 

            NOW, THEREFORE, in consideration of the mutual covenants set forth
in the Contract and herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Purchaser
agree to amend the Contract as follows:

 

1.                  Section 5.1.  The first sentence of Section 5.1 is hereby
deleted in its entirety and replaced with the following:

"5.1      Closing Date.  The Closing shall occur on December 28, 2010 (the
"Closing Date") through an escrow with Escrow Agent, whereby Seller, Purchaser
and their attorneys need not be physically present at the Closing and may
deliver documents by overnight air courier or other means."

2.                  General Provisions.  The following provisions shall apply
with respect to this Third Amendment:

(a)                Except as modified herein, the Contract is in full force and
effect and is hereby ratified by Purchaser and Seller.

(b)               Capitalized terms not defined herein shall have the same
meaning as set forth in the Contract.

(c)                In the event of any conflict between the Contract and this
Third Amendment, the terms and conditions of this Third Amendment shall control.

(d)               This Third Amendment may be executed in counterparts, each of
which (or any combination of which) when signed by all of the parties shall be
deemed an original, but all of which when taken together shall constitute one
agreement.  Executed copies hereof may be delivered by telecopier or electronic
mail and upon receipt shall be deemed originals and binding upon the parties
hereto, and actual originals shall be promptly delivered thereafter.

[remainder of this page intentionally left blank]

 


            NOW, THEREFORE, the parties hereto have executed this Third
Amendment as of the Third Amendment Date.

 

 

Seller:

 

 

CARRIAGE APX, A MICHIGAN LIMITED PARTNERSHIP,

a Michigan limited partnership

 

By:       CARRIAGE APX, INC.,

            a Michigan corporation,

            its general partner

 

 

            By:  /s/Trent A. Johnson

Name:  Trent A. Johnson

Title:  Vice President

 

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

 


Purchaser:

 

CARRIAGE HILL MERIDIAN, LLC,

a Michigan limited liability company

By: DTN 2007, LLC, Its: Manager

 

 

By:  /s/ Iqbal S. Uppal

Name:  Iqbal S. Uppal

Title:  Manager